Citation Nr: 0429937	
Decision Date: 11/05/04    Archive Date: 11/10/04

DOCKET NO.  03-14 380	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for peptic ulcer 
disease.  

2.  Entitlement to service connection for arthritis of the 
knees.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

C. S. Freret, Counsel

INTRODUCTION

The veteran had active military service from March 1943 to 
January 1946.  

His appeal comes before the Board of Veterans' Appeals 
(Board) from an October 2002 rating decision by the 
Department of Veterans Affairs (VA) St. Petersburg, Florida, 
Regional Office (RO).  The veteran filed a notice of 
disagreement with that rating decision in October 2002.  
After receiving a statement of the case in December 2002, and 
a supplemental statement of the case in May 2003, the veteran 
perfected his appeal to the Board by timely filing a 
substantive appeal in May 2003.  

The veteran and his spouse provided testimony at a February 
2004 Video Conference hearing before the undersigned Acting 
Veterans Law Judge.  

Service connection was denied for a gastrointestinal disorder 
by a July 1997 rating decision that became final when the 
veteran did not file an appeal within one year after 
receiving notification thereof later in July 1997.  However, 
because the veteran's current claim is specific for 
entitlement to service connection for peptic ulcer disease, 
the Board finds that is constitutes a different claim and, 
thus, will be addressed de novo on the merits.  

As will be explained below, the issue of entitlement to 
service connection for arthritis of the knees is remanded to 
the RO via the Appeals Management Center in Washington, DC.  
VA will notify you if further action is required on your 
part.  


FINDING OF FACT

There is no competent medical evidence showing that the 
veteran currently has peptic ulcer disease, or residuals 
thereof.  



CONCLUSION OF LAW

Peptic ulcer disease was not incurred in or aggravated by 
wartime service, nor may it be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 
2002); 38 C.F.R.§§ 3.303, 3.307, 3.309 (2003).  


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2002).  This law eliminated the concept of a 
well-grounded claim, redefined the obligations of VA with 
respect to the duty to assist, and imposed on VA certain 
notification requirements. 

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103; 38 C.F.R. § 3.159(b); see 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and the regulation, 38 
C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  Second, VA has a duty to assist the veteran in 
obtaining evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II) the United States Court of Appeals for Veteran Claims 
(Court) held, in part, that a notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the 
veteran was provided notice in October 2002 regarding what 
information and evidence is needed to substantiate his claim 
of entitlement to service connection for peptic ulcer 
disease, as well as what information and evidence must be 
submitted by him and what information and evidence will be 
obtained by VA.  Such notice was prior to an October 2002 
rating decision that initially denied the claim.  Therefore, 
because the required notice in this case was provided to the 
veteran prior to the initial AOJ adjudication denying the 
claim, the timing of the notice complies with the express 
requirements of the law as found by the Court in Pelegrini 
II.  

In addition, in Pelegrini II, the Court held, in part, that a 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must In addition, in Pelegrini II, the Court held, 
in part, that a notice consistent with 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b) must accomplish the following: (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This 
new "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).  The Board finds 
that the October 2002 notice letter provided to the veteran, 
along with the May 2003 supplemental statement of the case, 
notified him of the need to give to VA any evidence 
pertaining to his claims.  

All the law requires is that the duty to notify is satisfied, 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a sufficient notice 
has been fully satisfied, any error in not providing a single 
notice to the veteran covering all content requirements is 
harmless error.  

Regarding the duty to assist, the  veteran has been afforded 
the opportunity to provide testimony regarding his claims at 
a February 2004 Video Conference hearing before the 
undersigned Acting Veterans Law Judge.  Furthermore, neither 
the veteran nor his representative has submitted any 
additional evidence, or identified any source from whom 
records could be obtained.  In fact, an October 2002 report 
of contact between the RO and the veteran indicated that he 
informed the RO he did not have any additional evidence and 
wanted VA to make a decision on his claim as soon as 
possible.  Under these circumstances, it is apparent that no 
additional evidentiary development is warranted since the 
file contains the relevant medical records and comprehensive 
information regarding the veteran's claim for service 
connection for peptic ulcer disease.  Therefore, the Board 
finds that VA's duty to assist the veteran has been fully 
accomplished.  

Thus, on appellate review, the Board sees no areas in which 
further development is needed.  The RO has essentially met 
the requirements of the VCAA, and there would be no benefit 
in developing this case further.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  Under 
these circumstances, adjudication of this appeal, without 
referral to the RO for further consideration of the claim 
under the VCAA, poses no prejudice to the veteran.  See 
Bernard, 4 Vet. App. 384, 394; VAOPGCPREC 16-92.  

The veteran asserts that gastrointestinal problems he 
experienced in service were the beginnings of peptic ulcer 
disease that required a period of hospitalization in January 
1947.  

Service medical records show that the veteran was seen in 
September 1943 for a complaint of pain in the upper abdomen.  
No disease was found, and there were no subsequent complaints 
of gastrointestinal problems in service.  There was no 
complaint or finding of any gastrointestinal disability at 
the veteran's December 1945 separation examination.  

At the February 2004 Video Conference hearing, the veteran 
and his spouse testified that the veteran's had received 
treatment for a peptic ulcer at St. John's Episcopal Hospital 
in Brooklyn, New York, in January 1947, which had lasted 
approximately 30 days, and that he had had to eat baby food 
for two years thereafter.  The veteran stated, however, that 
attempts to obtain his records from St. John's Episcopal 
Hospital had been unsuccessful, as the hospital had indicated 
they had been destroyed.  He also testified that he had not 
received any treatment for peptic ulcer disease for many 
years and did not currently experience any residuals.  

There is no competent medical evidence of record 
demonstrating the manifestation of peptic ulcer disease 
either in service or at any time thereafter.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C.A. § 1110.  Additionally, where a veteran 
had active and continuous military service for 90 days or 
more during a period of war, and peptic ulcer disease becomes 
manifest to a degree of 10 percent within one year from date 
of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary. 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence  warrants direct service connection.  The 
presumptive provisions of the statute and VA regulations 
implementing them are intended as liberalizations applicable 
when the evidence would not warrant service connection 
without their aid.  38 C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical 
evidence or lay evidence in certain circumstances of in- 
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson, 12 Vet. 
App. 247; see also Pond, 12 Vet App. 341.  

When, after consideration of all the evidence and material of 
record in a case before VA with respect to benefits under 
laws administered by the Secretary of VA, there is an 
approximate balance of the positive and negative evidence 
regarding the merits of an issue material to a determination 
of the matter, the benefit of the doubt in resolving each 
such issue shall be given to the claimant.  38 U.S.C.A. 
§ 5107.  

In the present case, the evidence shows that the veteran was 
seen once in service for upper abdomen pain, without any 
disease being found, and there were no further 
gastrointestinal complaints during his remaining two years of 
service.  Nor was there any gastrointestinal complaint or 
finding noted on the December 1945 separation examination 
report.  It is unfortunate that there are no medical records 
available with regard to the veteran's claimed period of 
hospitalization in 1947 for treatment of a peptic ulcer, as 
such competent medical evidence could establish the presence 
of peptic ulcer disease within the first year after service, 
and thereby justify a grant of service connection for peptic 
ulcer disease, or the residuals thereof.  However, there has 
been no competent evidence presented in this case that 
demonstrates the manifestation of peptic ulcer disease in 
service or at the current time.  The only evidence submitted 
by the veteran as to the presence of peptic ulcer disease 
consists of his claim that he has experienced peptic ulcer 
disease and the residuals thereof since service.  As a 
layperson with no medical training or expertise, the 
contentions by the veteran do not constitute competent 
medical evidence.  Therefore, his opinion is insufficient to 
demonstrate that he has peptic ulcer disease or the residuals 
thereof.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

In conclusion, the evidence of record did not reveal the 
existence of peptic ulcer disease in service or within the 
first year after service, nor is there competent medical 
evidence indicating that the veteran currently has peptic 
ulcer disease or the residuals thereof.  Thus, the Board 
finds that the preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for 
peptic ulcer disease.  Consequently, the benefit of the doubt 
rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert, 
1 Vet. App. 49, 54-56.  


ORDER

Service connection for peptic ulcer disease is denied.  

REMAND

The veteran asserts that he developed arthritis in his knees 
as a result of exposure to harsh winter conditions while 
serving in Germany during World War II.  VA X-rays of the 
veteran's knees in August 1996 revealed marked degenerative 
changes.  In a January 2003 medical statement, a chiropractor 
indicated that the veteran had moderate to severe 
osteoarthritis in his lower back, hips, and knees, and that 
it was his opinion (the chiropractor's) that the veteran's 
arthritis could have been affected and accelerated by the 
harsh winter conditions to which he reported he been exposed 
while stationed in Europe during service.  

At his February 2004 Video Conference hearing, he testified 
that he had been treated for arthritis in his knees at Kings 
County Hospital in Brooklyn, New York, during the 1950s.  He 
also stated at the hearing that he had received treatment for 
his arthritic knees since 1990 from Dr. Harrell and Dr. 
Lamgono, two practicing physicians in Gainesville, Florida.  
However, the claims file does not reveal that any attempts 
has been made to obtain the medical records from Kings County 
Hospital or those two private physicians.  

VA has a duty to assist a veteran in the development of facts 
pertinent to his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c).  The United States Court of Veterans Appeals 
(Court) has held that VA's "duty to assist" includes 
helping the veteran obtain facts and evidence that might help 
him to sustain his burden of proof or develop the facts of 
his claim.  White v. Derwinski, 1 Vet. App. 519 (1991).  

Accordingly, the issue of entitlement to service connection 
for arthritis of the knees requires a REMAND to the RO for 
the following actions:  

1.  Ensure that all notice obligations have 
been satisfied in accordance with 38 U.S.C.A. 
§§ 5102, 5103, and 5103A and any other 
applicable legal precedent.  Particularly, the 
veteran should be notified of what evidence VA 
will develop, and what evidence he must 
furnish.  

2.  Contact the veteran and request that he 
provide the full names and addresses of Drs. 
Harrell and Lamgono, and, if possible, specify 
the appropriate dates of treatment.  Then, 
after the necessary authorization is obtained 
from the veteran, obtain copies of all 
treatment records for the veteran from Drs. 
Harrell and Lamgono and associate them with the 
claims file.  

3.  Contact the veteran and request that he 
provide the necessary authorization for release 
of his medical records from Kings County 
Hospital in Brooklyn, New York.  Thereafter, 
contact the hospital and request all available 
records pertaining to the veteran's treatment 
in the 1950s.. Any records obtained should be 
associated with the claims file.  

4.  After completion of the above-requested 
development, re-adjudicate the issue of 
entitlement to service connection for arthritis 
of the knees.  If the decision remains adverse 
to the veteran, a supplemental statement of the 
case regarding the issue should be furnished to 
him and his representative.  They should be 
permitted the appropriate period of time to 
respond.  Thereafter, the claim should be 
returned to the Board for further appellate 
consideration.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.43 and 38.02.  



	                     
______________________________________________
	MICHELLE L. KANE
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



